                                             Case 3:20-cv-06535-AGT Document 22 Filed 01/19/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TROY KING,                                      Case No. 20-cv-06535-AGT
                                                         Plaintiff,
                                   8
                                                                                            ORDER GRANTING MOTION TO
                                                   v.                                       DISMISS
                                   9

                                  10        CITY OF ANTIOCH, et al.,                        Re: Dkt. No. 10
                                                         Defendants.
                                  11

                                  12            The City of Antioch and the Antioch Police Department, collectively referred to here as
Northern District of California
 United States District Court




                                  13   “Antioch,” have moved to dismiss pro se plaintiff Troy King’s claims against them. Their motion

                                  14   raises two grounds for dismissal. Both have merit.

                                  15            1. Under California’s Tort Claims Act, King cannot pursue his tort claim for conversion,

                                  16   for which he seeks damages, until he presents the claim in writing to Antioch, and until Antioch

                                  17   rejects it in whole or in part. See Cal. Gov’t Code §§ 905, 945.4; Mangold v. Cal. Pub. Utils.

                                  18   Comm’n, 67 F.3d 1470, 1477 (9th Cir. 1995). King hasn’t alleged that these prerequisites have

                                  19   occurred, so his conversion claim cannot currently proceed. See Shirk v. Vista Unified Sch. Dist.,

                                  20   42 Cal. 4th 201, 209 (2007) (declaring that the Tort Claims Act’s claim-presentation requirement

                                  21   is “an element of the [tort] cause of action”); Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir.

                                  22   1982) (explaining that even “a liberal interpretation of a [pro se] civil rights complaint may not

                                  23   supply essential elements of the claim that were not initially pled”).1

                                  24   \\

                                  25
                                       1
                                  26    In opposition, King filed copies of written claims that he previously presented to Antioch. See
                                       ECF No. 17 at 6–19. The Court cannot consider these documents in evaluating the motion to
                                  27   dismiss. See Broam v. Bogan, 320 F.3d 1023, 1026 n. 2 (9th Cir. 2003) (“In determining the
                                       propriety of a Rule 12(b)(6) dismissal, a court may not look beyond the complaint to a plaintiff’s
                                  28   moving papers . . . .”) (emphasis and citation omitted). If King chooses to amend his complaint,
                                       he should attach the written claims to his amendment and identify the portions that are relevant.
                                          Case 3:20-cv-06535-AGT Document 22 Filed 01/19/21 Page 2 of 2




                                   1          2. King’s constitutional claims against Antioch are impermissibly based on a respondeat

                                   2   superior theory of liability, meaning that he seeks to hold Antioch liable as an employer, based

                                   3   only on the acts committed by its police officers in the scope of their employment. See Compl.

                                   4   ¶ 16 (“The misconduct described in this Count was undertaken by individual Defendants within

                                   5   the scope of their employment and under color of law such that their employer is liable for their

                                   6   actions.”). “A municipality may not . . . be sued under a respondeat superior theory” for

                                   7   constitutional injuries. Horton v. City of Santa Maria, 915 F.3d 592, 603 (9th Cir. 2019)

                                   8   (emphasis omitted). King must instead identify “deliberate action attributable to the municipality

                                   9   that directly caused a deprivation of [his constitutional] rights.” Id. (citation omitted).

                                  10                                                    ***

                                  11          The two identified pleading defects relate only to King’s claims against Antioch. King

                                  12   also seeks to sue certain Antioch police officers, but with one exception he hasn’t named them in
Northern District of California
 United States District Court




                                  13   his complaint, referring to them only as the individual or Doe defendants.

                                  14          At the motion hearing, King explained that he is still working with Antioch, and also doing

                                  15   his own research, to identify the Doe defendants. To give him time to do so, the Court sets April

                                  16   19, 2021, as the deadline by which he must file an amended complaint. King’s amendment should

                                  17   identify the individual defendants by name, describe what each of them did, and explain why their

                                  18   actions violated his rights. The amendment should also attempt to cure the pleading deficiencies

                                  19   identified in this order. If King doesn’t file an amendment by April 19, his claims will be

                                  20   dismissed with prejudice.

                                  21          King is encouraged to visit the Court’s website, where he can obtain information and

                                  22   resources about appearing pro se. See U.S. District Court, N.D. Cal., Representing Yourself,

                                  23   https://cand.uscourts.gov/pro-se-litigants/. Antioch’s motion to dismiss is granted.

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 19, 2021

                                  26                                                                  ___________________________
                                                                                                      ALEX G. TSE
                                  27                                                                  United States Magistrate Judge
                                  28
                                                                                          2
